Per Curiam.
This action is an application to the superior court of Douglas county hy W. J. Canton, for a writ of mandamus requiring the auditor and commissioners of said county to issue a warrant *697for excess salary alleged to be due relator as prosecuting attorney. From a final judgment denying tbe writ, tbe relator bas appealed.
In pursuance of a stipulation on file, and on tbe authority of tbe opinion of tbis court filed on tbis date, in cause No. 7506, State ex rel. Maltbie v. Will, ante p. 453, 103 Pac. 479, 104 Pac. 797, tbe judgment of tbe superior court is reversed, and tbe cause remanded witb instructions to grant a writ of mandate directing tbe issuance of a warrant to appellant for additional salary from January 9, 1905, to January 14, 1907, at tbe rate of $100 per annum. Tbe appellant will recover bis costs in tbis court and in the superior court, including statutory attorney’s fees.